Case: 12-30685       Document: 00512137301         Page: 1     Date Filed: 02/06/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                         February 6, 2013

                                       No. 12-30685                        Lyle W. Cayce
                                                                                Clerk

GLOBAL ENTERPRISES OF BAKER, L.L.C.,

                                                  Plaintiff - Appellant,
v.

CITY OF BAKER; MIKE KNAPS, Chief; CECIL DANIELS, Lieutenant;
WEST FELICIANA PARISH SHERIFF’S OFFICE; J. AUSTIN DANIEL,
Sheriff; ZACHARY POLICE DEPARTMENT; DAVID COURTNEY, Chief,

                                                  Defendants - Appellees.



                   Appeal from the United States District Court
                       for the Middle District of Louisiana
                             USDC No. 3:10-CV-797


Before STEWART, Chief Judge, and DAVIS and CLEMENT, Circuit Judges.
PER CURIAM:*
       In 2009, Defendants-Appellees conducted an undercover sting operation
at a hotel owned by Plaintiff-Appellant Global Enterprises of Baker, L.L.C.
(“Baker”). The police officers conducting the operation paid for their hotel rooms
and did not cause any property damage to the hotel. Baker filed suit against




       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 12-30685    Document: 00512137301        Page: 2   Date Filed: 02/06/2013



                                 No. 12-30685

Defendants-Appellees under 42 U.S.C. Section 1983 and La. C.C. art. 2315,
alleging violations of Fourteenth Amendment liberty and property interests.
      Defendants-Appellees moved for summary judgment against Baker, which
the district court granted after finding Baker had not established any violations
of its liberty or property interests. Baker appealed.
      After reviewing the record, the applicable statutory and case law, and the
district court’s summary judgment and reasoning, we AFFIRM the district
court’s judgment and adopt its analysis in full.




                                       2